Citation Nr: 0113709	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  98-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
an April 1996 rating decision, and the veteran did not submit 
a substantive appeal of this decision.  

2.  The evidence considered by the April 1996 rating decision 
included the veteran's service medical records, his personnel 
records, VA treatment records dated 1995 to 1996, and the 
report of a VA February 1996 psychiatric examination; 
entitlement to service connection was denied on the basis 
that the diagnosis of PTSD was not supported by a verifiable 
stressor.

3.  Evidence submitted since April 1996 includes information 
that was not previously considered, and includes additional 
details regarding the veteran's claimed stressors.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied the veteran 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000). 

2.  The evidence received since April 1996 is new and 
material, and the veteran's claim for entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 1110, 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed PTSD as a result 
of combat in Vietnam.  He states that he was exposed to enemy 
fire during his duties as perimeter guard, and that he would 
return fire.  The veteran further notes that his sergeant was 
killed during an enemy attack.  He argues that these are 
among the experiences that caused the development of his 
current psychiatric disability.  The veteran notes that 
service connection for PTSD was previously denied, but argues 
that he has submitted new and material evidence to reopen his 
claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires three elements: (1) a current diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  Recently, the regulation applicable to 
PTSD service connection claims, 38 C.F.R. § 3.304(f), was 
amended to reflect changes in VA law as a result of the Cohen 
decision.  See 64 Fed. Reg. 32807-08 (1999). 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the  
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

The record indicates that entitlement to service connection 
for PTSD was denied in an April 1996 rating decision.  The 
veteran was notified of this decision in an April 1996 
letter, and he submitted a notice of disagreement later that 
same month.  A statement of the case was issued in May 1996.  
However, the veteran did not submit a substantive appeal for 
his claim.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  As the veteran did not complete his 
appeal of this issue, the May 1996 decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The evidence considered by the May 1996 rating decision 
consists of the veteran's service medical records, his 
personnel records, VA treatment records dated from 1995 to 
1996, and the report of a VA psychiatric examination 
conducted in February 1996.  The May 1996 rating decision 
noted that the VA examination rendered a diagnosis of PTSD.  
However, entitlement to service connection for PTSD was 
denied on the basis that the diagnosis was not supported by a 
verifiable stressor.  The decision said that the events in 
service described by the veteran were those which could be 
expected in normal combat.  

The additional evidence submitted by the veteran includes VA 
treatment records dated from March 1998 to May 1998, the 
transcript of a hearing conducted in March 1999, and a letter 
from the Commandant of the Marine Corps concerning the 
veteran's claimed stressors. 

After careful review of the additional evidence, the Board 
finds the March 1999 hearing testimony is both new and 
material.  The evidence is new because it contains 
information regarding his claimed stressors which was not 
previously considered in the May 1996 rating decision.  It is 
material because it tends to prove the merits of the claim as 
to each essential element that was a specified basis for the 
last disallowance of the claim; in this case the absence of a 
verifiable stressor sufficient to support a diagnosis of 
PTSD.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the veteran's claim is reopened.  

The issue of entitlement to service connection for PTSD will 
be further addressed in the remand section at the end of this 
decision.  


ORDER

The veteran's claim for entitlement to service connection for 
PTSD is reopened; to this extent, the appeal is granted. 





REMAND

The veteran's claim for entitlement to service connection for 
PTSD has been reopened.  When a claim which has previously 
been denied by the RO is reopened by the Board, the Board 
must not take any action which would prejudice the rights of 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
The RO has not considered the veteran's claim on the basis of 
all the evidence, both new and old, in order to determine 
whether the prior disposition of the claim should be altered.  
Therefore, in order to protect the rights of the veteran, the 
Board believes that the RO should be afforded an opportunity 
to review the veteran's claim for entitlement to service 
connection on a de novo basis.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At the March 1999 hearing, the veteran's testimony contained 
additional information concerning the stressors he states 
resulted in the development of his PTSD.  Based on this 
information, the RO contacted the Commandant of the Marine 
Corps, and requested any information that would tend to 
verify the veteran's stressors.  The reply from the Marine 
Corps stated that the information that was supplied was 
inadequate to verify the claimed stressors, and stated that 
more specific information must be provided in order to 
conduct an adequate search.  A review of the record indicates 
that this information was not requested from the veteran.  
Moreover, the record indicates that some of the veteran's 
claimed stressors include exposure to enemy fire, and 
returning that fire.  However, the RO did not specifically 
request any unit histories or action reports that would tend 
to verify whether or not the veteran's unit participated in 
the type of actions in which the veteran claims to have 
participated.  The Board believes that the veteran should be 
afforded an additional opportunity to provide more detailed 
information in writing, and that another attempt be made to 
verify his stressors.  

Furthermore, the Board believes that the RO must first make a 
specific finding as to whether it is as likely as not that 
the veteran engaged in combat.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  At this juncture, the Board notes that while 
the veteran was not awarded a combat action ribbon, this 
decoration was not instituted until 1969, more than one year 
after the veteran's discharge, so that the absence of this 
award should not be considered evidence against the veteran 
having participated in combat. 



Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran 
and request that he provide in 
written form a list of all incidents 
during active service that he 
believes constitutes the stressors 
which resulted in the development of 
his claimed PTSD.  He should be 
requested to provide as much detail 
as he is able to remember, including 
the dates or approximate dates of all 
events, the locations or approximate 
locations of the events, the full 
names, ranks, and units of any 
individual other than the veteran who 
may have been involved (such as 
casualties).  In particular, the 
veteran should attempt to provide the 
correct spelling of the full name of 
the individual identified by him as 
Sergeant Thatcher at the March 1999 
hearing, as well as the particulars 
concerning this incident.  The RO 
should explain to the veteran the 
importance of this information to his 
claim.  

2.  After the veteran has been 
provided with a reasonable time in 
which to reply, the RO should again 
contact the Commandant of the Marine 
Corps in order to request assistance 
in verifying the veteran's claimed 
stressors.  Any additional 
information received from him should 
be included, as well as copies of the 
veteran's complete personnel records.  
The RO should request that the Marine 
Corps provide any and all information 
that would tend to prove or disprove 
the veteran's claimed stressors.  
Unit histories and after action 
reports from the veteran's units 
should be specifically requested for 
the appropriate period.  The Marine 
Corps should be asked to explain the 
significance of the phrase 
"participated in combat operations in 
direct support of" contained in the 
veteran's personnel records.  The 
Marine Corps should be requested to 
state that based on the available 
evidence, is it as likely as not that 
veteran participated in combat with 
the enemy in Vietnam.  If any reply 
from the Marine Corps that is 
received does not contain the 
requested information and opinions, 
the RO should again contact the 
Commandant of the Marine Corps, 
explain the significance of the 
requested information and opinions, 
and once again ask that it be 
provided.  

3.  Following the completion of the 
above to the extent possible, the RO 
must make a specific finding as to 
whether or not the veteran 
participated in combat, as defined by 
VAOPGCPREC 12-99 (O.G.C. Prec. 12-
99).  

4.  Afterwards, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of his 
claimed disability.  The claims folder 
must be made available to the examiner 
for review before the examination.  All 
indicated tests and studies should be 
conducted.  The determination of the RO 
as to whether or not the veteran 
participated in combat should be provided 
to the examiner.  Furthermore, the 
details of any stressors that have been 
verified, and only those that have been 
verified, should also be provided.  
Following the completion of the 
examination, the examiner should be 
requested to provide the following 
opinion(s): 1) Does the veteran currently 
have a diagnosis of PTSD?  2) If the 
veteran is found to currently have a 
diagnosis of PTSD, has this disability 
developed as the result of either (a) any 
of the verified stressors, or (b) if the 
veteran was determined to have 
participated in combat, as a result of 
this combat.  The reasons and bases for 
these opinions should be provided in a 
typewritten report.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



